EXHIBIT 10.6
 
 
NISSAN MOTOR ACCEPTANCE CORPORATION,
NISSAN-INFINITI LT,
NILT TRUST,
NISSAN AUTO LEASING LLC II,
NISSAN AUTO LEASE TRUST 2009-A,
and
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 
BACK-UP SECURITY AGREEMENT
Dated as of June 9, 2009
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
        ARTICLE I.  
DEFINITIONS
    2   1.01  
Definitions
    2   1.02  
Interpretive Provisions
    2   ARTICLE II.  
SECURITY INTEREST
    3   2.01  
Grant of Security Interest
    3   2.02  
Certificate of Title
    3   2.03  
Filing of Financing Statements
    3   2.04  
Use of Collateral
    3   2.05  
Further Description of the Collateral
    4   2.06  
Back-Up Rights of Indenture Trustee
    4   ARTICLE III.  
MISCELLANEOUS
    4   3.01  
Amendments
    4   3.02  
Governing Law
    5   3.03  
Severability of Provisions
    5   3.04  
Counterparts
    5   3.05  
Successors and Assigns
    5   3.06  
Further Assurances
    5   3.07  
Limitation of Liability of Owner Trustee
    6   3.08  
Notices
    6   3.09  
No Petition
    6   3.10  
No Recourse
    6  

-i-



--------------------------------------------------------------------------------



 



BACK-UP SECURITY AGREEMENT
     This Back-Up Security Agreement, dated as of June 9, 2009 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), is
among Nissan Motor Acceptance Corporation, a California corporation (“NMAC”),
Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”), NILT
Trust, a Delaware statutory trust (“NILT Trust”), Nissan Auto Leasing LLC II, a
Delaware limited liability company (“NALL II”), Nissan Auto Lease Trust 2009-A,
a Delaware statutory trust (the “Issuing Entity”), and U.S. Bank National
Association, a national banking association (“U.S. Bank”), as trustee (the
“Indenture Trustee”) under the Indenture, dated as of June 9, 2009 (the
“Indenture”), between the Issuing Entity and the Indenture Trustee.
RECITALS
     WHEREAS, NILT Trust, as the grantor and the initial beneficiary (in such
capacity, the “Grantor” and the “UTI Beneficiary”), NMAC, as servicer (the
“Servicer”), Wilmington Trust Company, a Delaware banking corporation, as
Delaware trustee (the “Delaware Trustee”), NILT, Inc., a Delaware corporation,
as trustee to the Titling Trust (the “Titling Trustee”) and U.S. Bank, as trust
agent (the “Trust Agent”), have entered into an amended and restated trust and
servicing agreement, dated as of August 26, 1998 (the “Titling Trust
Agreement”), pursuant to which the Titling Trust was created to, among other
things, take assignments and conveyances of and hold in trust various assets
(the “Trust Assets”);
     WHEREAS, the parties to the Titling Trust Agreement supplemented the
Titling Trust Agreement with the 2009-A SUBI Supplement, dated as of June 9,
2009 (together with the Titling Trust Agreement, the “SUBI Trust Agreement”), to
establish a special unit of beneficial interest, the “2009-A SUBI” (“2009-A
SUBI”);
     WHEREAS, in connection with the SUBI Trust Agreement a separate portfolio
of leases (the “2009-A Leases”), the vehicles that are leased under the 2009-A
Leases (the “2009-A Vehicles”), and certain other related Trust Assets have been
allocated to the 2009-A SUBI;
     WHEREAS, the Titling Trust has issued a certificate evidencing a 100%
beneficial interest in the 2009-A SUBI (the “2009-A SUBI Certificate”) to NILT
Trust;
     WHEREAS, the Issuing Entity was formed pursuant to a trust agreement, dated
as of May 4, 2009, as amended and restated by the Amended and Restated Trust
Agreement, dated as of June 9, 2009 (the “Trust Agreement”), each between NALL
II, as depositor (the “Depositor”), and Wilmington Trust Company, as owner
trustee (the “Owner Trustee”);
     WHEREAS, pursuant to the SUBI Certificate Transfer Agreement, dated as of
June 9, 2009 (the “SUBI Certificate Transfer Agreement”), between NILT Trust as
transferor, and NALL II, as transferee, NILT Trust has sold, transferred and
assigned to NALL II, without recourse, all of NILT Trust’s right, title and
interest in the 2009-A SUBI Certificate;

1



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to the Trust SUBI Certificate Transfer Agreement, dated
as of June 9, 2009 (the “Trust SUBI Certificate Transfer Agreement”), between
NALL II, as transferor, and the Issuing Entity, as transferee, the Depositor has
sold, transferred and assigned to the Issuing Entity, without recourse, all of
the Depositor’s right, title and interest in the 2009-A SUBI Certificate;
     WHEREAS, pursuant to the Indenture, the Issuing Entity has pledged and
granted a security interest in the 2009-A SUBI Certificate to the Indenture
Trustee to secure payment of the Notes;
     WHEREAS, the parties hereto desire to enter into this Agreement to provide
that if, for any reason, the form of any of the transactions contemplated by the
SUBI Trust Agreement, the 2009-A SUBI Certificate, the Trust Agreement, the SUBI
Certificate Transfer Agreement, the Trust SUBI Certificate Transfer Agreement or
the Indenture (collectively, the “Transfer Documents”) is deemed to constitute a
loan by any or all of the Securityholders, secured by a pledge of the 2009-A
SUBI Assets or any interest therein (rather than by the 2009-A SUBI
Certificate), each of NMAC, the Titling Trust, NILT Trust, the Depositor and the
Issuing Entity shall be deemed to have granted to the Indenture Trustee a first
priority security interest in such assets to secure the Notes.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
     1.01 Definitions. Capitalized terms used herein that are not otherwise
defined shall have the respective meanings ascribed thereto in the Agreement of
Definitions, dated as of June 9, 2009, by and among the Issuing Entity, NILT
Trust, the Titling Trust, NMAC, in its individual capacity, as the Servicer and
as administrative agent (in such capacity, the “Administrative Agent”), NALL II,
the Titling Trustee, the Owner Trustee, the Delaware Trustee, the Trust Agent
and the Indenture Trustee.
     1.02 Interpretive Provisions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, (i) terms
used herein include, as appropriate, all genders and the plural as well as the
singular, (ii) references to words such as “herein”, “hereof” and the like shall
refer to this Agreement as a whole and not to any particular part, Article or
Section herein, (iii) references to an Article or Section such as “Article One”
or “Section 1.01” shall refer to the applicable Article or Section of this
Agreement, (iv) the term “include” and all variations thereof shall mean
“include without limitation”, (v) the term “or” shall include “and/or” and
(vi) the term “proceeds” shall have the meaning ascribed to such term in the
UCC.

          NALT 2009-A: Back-Up Security Agreement

2



--------------------------------------------------------------------------------



 



ARTICLE II.
SECURITY INTEREST
     2.01 Grant of Security Interest.
          (a) Each of NMAC, the Titling Trust, NILT Trust, the Depositor and the
Issuing Entity hereby grants to the Indenture Trustee a security interest in all
of its present and future right, title and interest in, to and under (but not,
except to the extent required by law, any obligations with respect to) the
following collateral: (i) a 100% beneficial interest in (A) all rights under the
2009-A Leases; (B) to the extent permitted by applicable law, the 2009-A
Vehicles; (C) all other 2009-A SUBI Assets, including the 2009-A SUBI Collection
Account; and (D) all proceeds of the items described in clauses (i) (A), (B) and
(C), including insurance payable by reason of loss or damage to the 2009-A
Vehicles to the extent not applied to making repairs to the related 2009-A
Vehicle or otherwise paid by the Servicer to the Lessee, a third person or
governmental authority as required by law or pursuant to its normal servicing
practices; (ii) the Reserve Account; and (iii) all proceeds, accounts, money,
general intangibles, instruments, chattel paper, goods, investment property or
other property consisting of, arising from or related to the foregoing
(collectively, the “Collateral”). Such grant is made to secure (i) the payment
of all amounts due on the Securities in accordance with their terms in the
priorities of payment set forth in the Indenture, (ii) the payment of all other
sums payable under the Indenture and (iii) compliance with the provisions of the
Indenture.
          (b) The Indenture Trustee acknowledges such grant and assignment, but
all parties hereto acknowledge and agree that (i) such grant and assignment are
made solely for protective purposes and without representation or warranty as to
the nature of any of parties’ rights in and to the Collateral and (ii) none of
the parties hereto intends to imply in any way that any of the Transfer
Documents should not be interpreted or enforced in accordance with its
respective terms. The Indenture Trustee also acknowledges that it shall have no
claim to any proceeds or assets of the Titling Trust or to any of the Trust
Assets other than the 2009-A SUBI Assets and any present or future proceeds
thereof.
     2.02 Certificate of Title. None of the parties hereto, including the
Titling Trust, shall have any obligation or otherwise be required to make
notation on, or cause to be taken any other action with respect to, any
Certificate of Title for any 2009-A Vehicle to reflect the back-up Lien created
hereby.
     2.03 Filing of Financing Statements. Each of NMAC, the Titling Trust, NILT
Trust, the Depositor and the Issuing Entity will from time to time execute,
deliver and file all financing statements and continuation statements reasonably
required or necessary to maintain, perfect or continue the perfection of the
backup Lien created hereby with respect to the 2009-A Leases and the proceeds
thereof and any other Collateral, the perfection of a security interest in which
may be accomplished and continued by the same filings.
     2.04 Use of Collateral. Each of the parties granting a security interest
hereunder may continue to use and deal with its interest in the Collateral in
any lawful manner and may sell

3



--------------------------------------------------------------------------------



 



items of Collateral in the ordinary course of its business, subject only to the
requirements of the Transfer Documents and the Servicing Agreement, as
appropriate.
     2.05 Further Description of the Collateral. A description of the 2009-A
Leases and the 2009-A Vehicles appears on the Schedule of 2009-A Leases and
2009-A Vehicles.
     2.06 Back-Up Rights of Indenture Trustee. If a Back-Up Event shall have
occurred and be continuing, the Indenture Trustee may exercise the rights and
remedies with respect to the Collateral of a secured party under the UCC to the
extent permitted by applicable law. Notwithstanding any other provision hereof,
the Indenture Trustee shall have recourse only against the Collateral and not
against any Pledgor hereunder (excluding responsibilities of NMAC solely as
Servicer).
ARTICLE III.
MISCELLANEOUS
     3.01 Amendments.
     (a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person; provided that (i) either
(A) any amendment that materially and adversely affects the interests of the
Noteholders shall require the consent of Noteholders evidencing not less than a
Majority Interest of the Notes voting together as a single class or (B) such
amendment shall not, as evidenced by an Officer’s Certificate of the Servicer or
the Depositor delivered to the Indenture Trustee, materially and adversely
affect the interests of the Noteholders and (ii) any amendment that adversely
affects the interests of the Trust Certificateholders, the Indenture Trustee or
the Owner Trustee shall require the prior written consent of the Persons whose
interests are adversely affected. An amendment shall be deemed not to materially
and adversely affect the interests of the Noteholders if the Rating Agency
Condition is satisfied with respect to such amendment and the Officer’s
Certificate described in the preceding sentence is provided to the Indenture
Trustee. The consent of the Trust Certificateholders or the Owner Trustee shall
be deemed to have been given if the Servicer does not receive a written
objection from such Person within 10 Business Days after a written request for
such consent shall have been given. The Indenture Trustee may, but shall not be
obligated to, enter into or consent to any such amendment that affects the
Indenture Trustee’s own rights, duties, liabilities or immunities under this
Agreement or otherwise.
     (b) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (c) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note, or the Redemption Price
with respect thereto, without the consent of the Holder of such Note or
(ii) reduce the Outstanding Amount, the Holders of which are required to consent
to any matter without the consent of the Holders of at least a Majority Interest
of the Notes which were required to consent to such matter before giving effect
to such amendment.

4



--------------------------------------------------------------------------------



 



     (d) Notwithstanding anything herein to the contrary, any term or provision
of this Agreement may be amended by the Servicer or the Depositor without the
consent of any of the Noteholders or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in
effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied the Officer’s Certificate described in
Section 3.01(a)(i)(B) is delivered to the Indenture Trustee.
     (e) Prior to the execution of any amendment to this Agreement, the Servicer
shall provide each Rating Agency, the Trust Certificateholder, the Depositor,
the Owner Trustee and the Indenture Trustee with written notice of the substance
of such amendment. No later than 10 Business Days after the execution of any
amendment to this Agreement, the Servicer shall furnish a copy of such amendment
to each Rating Agency, the Trust Certificateholders, the Indenture Trustee and
the Owner Trustee.
     (f) None of U.S. Bank National Association, as trustee of NILT Trust and as
Trust Agent, NILT, Inc., nor the Indenture Trustee shall be under any obligation
to ascertain whether a Rating Agency Condition has been satisfied with respect
to any amendment. When the Rating Agency Condition is satisfied with respect to
such amendment, the Servicer shall deliver to a Responsible Officer of the
Indenture Trustee and U.S. Bank National Association an Officer’s Certificate to
that effect, and U.S. Bank National Association and the Indenture Trustee may
conclusively rely upon the Officer’s Certificate from the Servicer that a Rating
Agency Condition has been satisfied with respect to such amendment.
     3.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions (other than Section 5-1401 of the General Obligations
Law of the State of New York).
     3.03 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid or unenforceable, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions and terms of this Agreement, as the same may be amended
or supplemented, and shall in no way affect the validity or enforceability of
the other covenants, agreements, provisions or terms of this Agreement.
     3.04 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.
     3.05 Successors and Assigns. All covenants and agreements contained in this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and permitted assigns.
     3.06 Further Assurances. Each party will perform such acts and execute and
deliver to any other party such additional documents or instruments as may be
reasonably requested in

5



--------------------------------------------------------------------------------



 



order to effect the purposes of this Agreement and to better assure and confirm
unto the requesting party its rights, powers and remedies hereunder.
     3.07 Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this instrument has been executed by
Wilmington Trust Company not in its individual capacity but solely in its
capacity as Owner Trustee of the Issuing Entity and in no event shall Wilmington
Trust Company in its individual capacity or any beneficial owner of the Issuing
Entity have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuing Entity hereunder, as to all of
which recourse shall be had solely to the assets of the Issuing Entity. For all
purposes of this Agreement, in the performance of any duties or obligations of
the Issuing Entity hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles Six, Seven and
Ten of the Trust Agreement.
     3.08 Notices. All notices, requests and demands under this Agreement shall
be given in accordance with Section 11.04 of the Indenture. The address for such
purpose of (i) the Titling Trust shall be c/o NILT, Inc., as Titling Trustee,
209 South LaSalle Street, Suite 300, Chicago IL 60604 (telecopier no.
(312) 325-8905) (email: patricia.child@usbank.com), Attention: Nissan Auto Lease
Trust 2009-A; (ii) NMAC, at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-1720) (email: shishir.bhushan@nissan-usa.com and
mark.wilten@nissan-usa.com), Attention: Treasurer; (iii) NILT Trust, at One
Nissan Way, Franklin, Tennessee 37067 (telecopier No. (615) 725-1720) (email:
shishir.bhushan@nissan-usa.com and mark.wilten@nissan-usa.com), Attention
Treasurer; and (iv) NALL II, at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-1720) (email: shishir.bhushan@nissan-usa.com and
mark.wilten@nissan-usa.com), Attention Treasurer.
     3.09 No Petition. Each of the parties hereto covenants and agrees that
prior to the date that is one year and one day after the date upon which all
obligations under each Securitized Financing have been paid in full, it will not
institute against, or join any other Person in instituting against the Grantor,
the Depositor, the Trustee, the Titling Trust, the Issuing Entity, any other
Special Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law.
     3.10 No Recourse.
     (a) It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by U.S. Bank, not individually or
personally, but solely as trustee of NILT Trust, in the exercise of the powers
and authority conferred and vested in it, (ii) each of the representations,
undertakings, and agreements herein made on the part of NILT Trust, is made and
intended not as personal representations, undertakings, and agreements by U.S.
Bank, but is made and intended for the purpose of binding only NILT Trust,
(iii) nothing herein contained shall be construed as creating any liability on
U.S. Bank, individually or personally, to perform any covenant, either expressed
or implied, contained herein, all such liability, if any, being expressly waived
by the parties hereto and by any Person claiming by, through or under the
parties hereto, and (iv) under no circumstances shall U.S. Bank be personally
liable for the

6



--------------------------------------------------------------------------------



 



payment of any indebtedness or expenses of NILT Trust under this Agreement or
any other related documents.
     (b) It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by NILT, Inc., not individually or
personally, but solely as Titling Trustee of Nissan-Infiniti LT, in the exercise
of the powers and authority conferred and vested in it, (ii) each of the
representations, undertakings, and agreements herein made on the part of
Nissan-Infiniti LT, is made and intended not as personal representations,
undertakings, and agreements by NILT, Inc., but is made and intended for the
purpose of binding only Nissan-Infiniti LT, (iii) nothing herein contained shall
be construed as creating any liability on NILT, Inc., individually or
personally, to perform any covenant, either expressed or implied, contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, and
(iv) under no circumstances shall NILT, Inc. be personally liable for the
payment of any indebtedness or expenses of Nissan-Infiniti LT under this
Agreement or any other related documents.
[Signature Pages to Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers hereto duly authorized, as of the day
and year first above written.

            NISSAN MOTOR ACCEPTANCE CORPORATION
      By:           Name:           Title:           NISSAN-INFINITI LT
      By:   NILT, INC., as Titling Trustee             By:           Name:      
    Title:           NILT TRUST
      By:   U.S. BANK NATIONAL ASSOCIATION, as Trustee             By:          
Name:           Title:           NISSAN AUTO LEASING LLC II
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

            NISSAN AUTO LEASE TRUST 2009-A
      By:   Wilmington Trust Company,         not in its individual capacity,
but        solely as Owner Trustee            By:           Name:          
Title:           U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
      By:           Name:           Title:        

S-2